This is an appeal from an order granting a new trial to appellee after a hearing of the case in the district court of Hunt county had resulted in a judgment favorable to appellant. While this appeal was pending, but prior to its submission in this court, the Legislature amended article 2249, R.C.S. 1925 (the article providing for appeals to this court from judgments of district and county courts), by striking from its terms the right to appeal from an order granting a new trial.
We have considered this case in connection with the case of Moore v. Clem et al., 295 S.W. 941, this day decided, and for the reasons stated in the opinion in that case, dismiss this case for want of jurisdiction.
Dismissed for want of jurisdiction.
                        On Motion for Rehearing.
For the reasons stated in overruling the motion for rehearing in the companion case of Moore v. Clem et al. the motion for rehearing in this case is overruled.